Citation Nr: 0808067	
Decision Date: 03/10/08    Archive Date: 03/17/08

DOCKET NO.  06-33 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the issue of entitlement to service connection for 
residuals of a shrapnel wound to the nose, gums, and teeth.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a bilateral eye 
disorder.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1950 to June 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  

A motion to advance this case on the Board's docket was 
granted by the Board for good cause in January 2008.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007). 


FINDINGS OF FACT

1.  In a May 1977 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
residuals of shrapnel wounds to the nose, teeth, and gums on 
the basis that there was no medical evidence of a current 
disability related to military service.  Although provided 
notice of this decision that same month, the veteran did not 
perfect an appeal thereof.

2.  Evidence associated with the claims file since the 
unappealed May 1977 rating decision denying service 
connection for residuals of shrapnel wounds to the nose, 
teeth, and gums, although new, is not material as it does not 
include competent evidence of a current disability related to 
military service.

3.  The veteran's current bilateral hearing loss began many 
years after service and is not shown by the medical evidence 
of record to be related to his military service. 

4.  The evidence of record does not contain a current 
diagnosis of a bilateral eye disorder related to military 
service. 

5.  The veteran's current hypertension began many years after 
service and is not shown by the medical evidence of record to 
be related to his military service. 


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for residuals of a shrapnel wound to the 
nose, teeth, and gums is not new and material, and does not 
raise a reasonable possibility of substantiating the 
veteran's claim for entitlement to service connection.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).

2.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).

3.  A bilateral eye disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2007). 

4.  Hypertension was not incurred in or aggravated by active 
military service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to the initial adjudication of the veteran's claims, 
the RO's letter dated in January 2005 advised the veteran of 
the foregoing elements of the notice requirement.  Further, 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's VA treatment 
records and his identified private treatment records.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, all 
necessary VA medical examinations have been conducted.  
Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is 
available and not part of the record.  See Pelegrini, 18 Vet. 
App. at 112.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

The veteran's service medical records are not obtainable, and 
it is presumed that they were destroyed in a fire at the 
National Personnel Records Center (NPRC) in 1973.  As such, 
there is a heightened obligation to explain findings and to 
carefully consider the benefit of the doubt rule in cases 
such as this.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  However, case law does not establish a heightened 
"benefit of the doubt," only a heightened duty of the Board 
to consider the applicability of the benefit of the doubt 
rule, to assist the claimant in developing a claim, and to 
explain its decision when the veteran's medical records have 
been lost.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  
Similarly, case law does not lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all the evidence that may be favorable to the 
veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).   

I.  New and Material Evidence Claim

The veteran contends that he has submitted new and material 
evidence sufficient to reopen his claim for service 
connection for residuals of a shrapnel wound to the nose, 
teeth, and gums. 

In May 1977, the RO issued a rating decision which denied the 
veteran's initial application seeking service connection for 
residuals of a shrapnel wound to the nose, teeth, and gums.  
Notice of this decision was sent to the veteran that same 
month, and he did not timely file a notice of disagreement 
thereafter.  Thus, the May 1977 RO decision is final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 3.104 (2007). 

A claim will be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.  Because the May 1977 rating 
decision is the last final disallowance, the Board must 
review all of the evidence submitted since that action to 
determine whether the veteran's claim for service connection 
should be reopened and re-adjudicated on a de novo basis.  
Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  If new and 
material evidence is presented with respect to a claim which 
has been disallowed, the Board shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 
5108.

New and material evidence can be neither cumulative, nor 
redundant, of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  "New" evidence means existing evidence not 
previously submitted to VA.  "Material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. § 
3.156(a).  

The underlying basis for the RO's May 1977 decision was that 
the veteran was not was not shown to have residuals of a 
shrapnel wound to his nose, teeth, and gums related to his 
military service.  Evidence considered at the time of the 
RO's May 1977 decision included the veteran's report of 
separation, Form DD 214, and his application for benefits.

In support of his present claim to reopen, the veteran 
presented testimony in December 2007 before the Board that he 
incurred a shrapnel injury to his nose inservice.  The 
veteran further testified that he currently has no problem 
with his nose and does not have any pain.  

A February 2005 VA treatment record noted that the veteran 
requested a dental visit because he recently broke two teeth, 
and his partials did not fit anymore.

Although new, the evidence received since the May 1977 rating 
decision is not material, as it fails to show that the 
veteran has a current disability related to service.  
Specifically, the new evidence reveals post-service treatment 
for recently broken teeth, and the veteran's testimony that 
he received a shrapnel wound inservice.  While the evidence 
is new, it is not material in that it fails to establish that 
the veteran has a current disability that was caused or 
aggravated by military service.  Accordingly, this evidence 
does not raise a reasonable possibility of substantiating the 
veteran's claim for service connection.  38 C.F.R. § 3.156.

The Board concludes that new and material evidence has not 
been submitted since the unappealed May 1977 RO decision.  
Thus, the claim for service connection is not reopened.

As new and material evidence to reopen a finally disallowed 
claim has not been submitted, the benefit of the doubt 
doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).

II.  Service Connection Claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
sensorineural hearing loss and hypertension, will be presumed 
if they are manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection may 
also be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

A.  Bilateral Hearing Loss

The veteran is seeking service connection for bilateral 
hearing loss.  He attributes this disorder to his inservice 
noise exposure.

Historically, the veteran served on active duty in the Army 
from June 1950 to June 1953.  The veteran's report of 
separation, Form DD 214, reveals that the veteran was awarded 
a Purple Heart, UN Service Medal, Combat Infantry Badge, Army 
of Occupation Medal, and Korean Service Medal with three 
Bronze Stars.   

In a December 2004 statement, the veteran reported that he 
began to lose his hearing when he was exposed to heavy 
weapons fire inservice and that his hearing has deteriorated 
over the years.  In a December 2007 Board hearing, the 
veteran testified that he was exposed to significant loud 
noise during combat and in field artillery.  He stated that 
he would lose his hearing after exposure to loud noise 
inservice, and that he noticed a loss of hearing about two 
years after service discharge.  The veteran also testified 
that he worked in a steel mill for 30 years after service.

Following his discharge from service, private and VA medical 
treatment records reveal findings of bilateral hearing loss 
beginning in 2004.  

In support of his claim, the veteran submitted a private 
audiological examination, dated in June 2004.  The report 
contains uninterpreted puretone audiometry graphs which are 
not in a format that is compatible with VA guidelines and 
therefore cannot be considered.  See Kelly v. Brown, 7 Vet. 
App. 471, 474 (1995). 

VA treatment records from December 2004 through February 2005 
are negative for any complaints of or treatment for bilateral 
hearing loss.

In May 2005, a VA audiological examination was conducted.  
The report of this examination noted the veteran's complaints 
of hearing loss, which began in 1975.  The report also noted 
the veteran's history of exposure to the firing of a 155 
Howitzer during service.  The veteran reported that he worked 
at a steel mill for 30 years after service as a laborer and a 
driver of a forklift and bulldozer.  For the first 15 years 
of employment, he did not use hearing protection.  Hearing 
protection was mandatory for the last 15 years of his 
employment.  The veteran also stated that he hunted for 
recreation for 5 to 10 years with a 22-caliber rifle and 
target shot with a 12-gauge shotgun.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows: 






HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
50
75
75
LEFT
30
50
55
70
70

Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and of 76 percent in the left ear.  
The examiner stated that these findings revealed "moderately 
severe sensorineural hearing loss bilaterally."  The VA 
examiner concluded that it was less likely as not that the 
veteran's hearing loss was a result of exposure to noise in 
military service because there was no mention of impaired 
hearing in the May 1977 rating decision which was 25 years 
after service discharge; the veteran was exposed to hazardous 
noise after service in his occupation and in recreation; and 
the veteran stated that he was first aware of his hearing 
loss in 1975, which was 22 years after service discharge.

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.   

The medical evidence shows bilateral hearing loss for VA 
purposes under the provisions of 38 C.F.R. § 3.385.  
Nevertheless, there is no medical evidence that the veteran's 
current bilateral hearing loss is related to his military 
service.  See Hickson, 12 Vet. App. at 253.

The veteran has submitted his own lay statement and testimony 
in support of his contention that his current hearing loss is 
related to the acoustic trauma he experienced inservice.  
Although the veteran's statements are competent evidence as 
to events and observations, they are not competent evidence 
as to the etiology of his current disorder.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
Because the veteran is not a physician, his statements are 
not competent evidence that his current hearing loss is the 
result of any injury to his ears over 50 years ago.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993). 

The only medical opinion of record states that the veteran's 
current hearing loss is not related to his military service.  
In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Accordingly, there is no medical evidence of 
record linking the veteran's hearing loss to service or to 
any incident of service, despite his assertions that such a 
causal relationship exists.  This lack of cognizable evidence 
is particularly dispositive as the first medical evidence of 
record for this disorder is over 50 years after his period of 
service had ended.  See Mense v. Derwinski, 1 Vet. App. 354 
(1991).  As there is no medical evidence which provides the 
required nexus between military service and the issue on 
appeal, service connection for hearing loss is not warranted.  
See Caluza v. Brown, 7 Vet. App. 498 (1995). 

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim for 
entitlement to service connection for bilateral hearing loss, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 

B.  Bilateral Eye Disorder

The veteran is seeking service connection for a bilateral eye 
disorder.  Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Entitlement to service connection requires that it be 
shown not only that disease or injury was present in service, 
but also that the disease or injury has resulted in 
continuing or residual disability.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(b).

The veteran has not submitted any medical evidence that he 
has a current bilateral eye disorder.  In a December 2007 
hearing before the Board, the veteran testified that his 
symptoms include loss of eyesight, and that he recently 
started wearing reading glasses.  The veteran further stated 
that he believes this could be related to service.  

"Congress specifically limits entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in a disability. . . . In the absence of proof 
of present disability there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  With no medical 
evidence of a current disability, service connection for a 
bilateral eye disorder is not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as there is no medical evidence 
of the disorder at issue, the preponderance of the evidence 
is against the veteran's claim, the doctrine is not for 
application.  Gilbert, 1 Vet. App. at 49.

C.  Hypertension

The veteran claims that his hypertension is related to his 
period of active duty service.  In a December 2007 hearing 
before the Board, the veteran testified that he had problems 
sleeping at night, and that he did not know if he was treated 
for hypertension inservice.  He also could not recall when he 
was first diagnosed with hypertension.

The medical evidence of record reveals that the first 
diagnosis of hypertension is not shown until February 2005.  
Thus, post-service medical records are completely silent for 
hypertension for over 50 years after the veteran's discharge 
from service.  See Mense, 1 Vet. App. at 356 (holding that VA 
did not err in denying service connection when the veteran 
failed to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).

The February 2005 treatment noted a diagnosis of 
hypertension.  There is no medical evidence of record linking 
the veteran's hypertension to his military service.  Although 
post-service treatment records do show treatment for this 
disorder, none of these records relate the veteran's 
hypertension to his military service.  Accordingly, as there 
is no medical opinion of record supporting the veteran's 
claim herein, service connection for hypertension is not 
warranted.

Although the veteran contends that his hypertension resulted 
from his military service, his statements are not competent 
evidence to establish a diagnosis or etiology of a condition.  
Espiritu, 2 Vet. App. at 492.  Consequently, lay assertions 
of medical diagnosis or nexus cannot constitute evidence upon 
which to grant the claim for service connection.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995).  

The weight of the competent evidence of record demonstrates 
that the veteran's hypertension began many years after 
discharge from military service and is not shown to be 
related thereto.  As the preponderance of the evidence is 
against the claims for service connection for hypertension, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 
at 49. 


ORDER

New and material evidence not having been submitted, the 
appeal to reopen the veteran's claim of entitlement to 
service connection for residuals of shrapnel wound to the 
nose, gums, and teeth is denied.   

Service connection for bilateral hearing loss is denied.

Service connection for a bilateral eye disorder is denied.

Service connection for hypertension is denied.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


